Information Disclosure Statement
In the reply filed May 13, 2022, applicant argues that copies of the foreign patents lined out as unconsidered in the information disclosure statement (IDS) filed January 30, 2022 did not need to be filed.  However, in order for such references to have been indicated as considered, complete legible copies would have had to have to been filed when the IDS was considered.  See 37 CFR 1.98(a)(2).

Drawings
The drawings are objected to because they fail to show: a constant-velocity rotary joint where the further portions are formed in a linear manner as recited in claim 16, or a constant-velocity rotary joint where the inner portion of each inner ball track center line widens linearly with respect to the longitudinal axis of the outer joint part as recited in claims 17-19.  None of the drawings that attempt to show a constant-velocity rotary joint (Figs. 1-4 & 12-14) show a ball track having discernible such portions.  In the reply filed May 13, 2022, applicant argues Figs.5  & 7-9 shows these features.  However, Figs. 5 & 7-9 do not show a constant velocity joint.  Applicant further argues that Figs. 1-4 show an inner portion of an inner ball track that widens linearly.  However, no such portion is indicated or otherwise shown there.  To the contrary, those drawings appear to show the an inner portion of the inner ball track narrowing with respect to the longitudinal axis.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 14 is directed to a constant velocity joint, and recites the limitation, “the inner ball track center line and the outer ball track center line of the track pair intersect in an intersection point and are not mirror-symmetrical with respect to a mirror plane through the intersection point”.  However in a constant velocity joint with such intersecting groove design, the grooves must be of the opposite hand, in other words mirror image.  (See the first full paragraph on page 100, Universal joint and Driveshaft Design Manual teaches that in a ball type CV joint using some form of intersecting groove design the mating grooves must be of the same geometric characteristics, but of the opposite hand (i.e.  mirror image).)  Since the grooves of the instant invention are not mirror image, the instant invention cannot perform as a constant velocity joint

Claim Rejections - 35 USC § 101
Claims 14-26 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The disclosed invention is a constant velocity ball joint with intersecting groove construction.  In such a joint the grooves must be of the same geometric characteristics but opposite hand, in other words mirror image (see item 4 above).  However, in the disclosed invention the grooves are not mirror image (see paragraph 0043).  As such the disclosed invention cannot perform the function of a constant velocity joint and is therefore inoperable.

Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive. Applicant’s representative argues that applicant has indeed disclosed a constant velocity universal joint in spite of it possessing features deemed to render it in incapable of such function in the Society of Automotive Engineers’ Universal joint and Driveshaft Design Manual, and that that reference is too old to be relied upon as an authoritative source.  However, age alone does not render a reference invalid, and applicant representative has not cited an authoritative source to back up his argument that the Society of Automotive Engineers’ manual is no longer valid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679